Citation Nr: 1012975	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-38 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, denied service 
connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has bilateral tinnitus and 
hearing loss as a result of acoustic trauma sustained during 
his period of active service.  In written statements, the 
Veteran reported that he was exposed to acoustic trauma when 
his earplugs fell out during rifle training.  He also states 
that tinnitus began when his drill instructor yelled into 
his ear during training.  The Veteran also points out that 
he was exposed to constant engine noise while aboard ship.  
Further, the Veteran has reported continuity of hearing loss 
and tinnitus since service discharge.  

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) shows that he was a 
field radio operator.   

The record contains a November 2008 audiology consultation 
report.  The examiner noted that the Veteran had bilateral 
sensorineural hearing loss.  However, the claims file does 
not include the audiogram from this examination.  It is 
impossible for the Board to determine whether his hearing 
loss disability meets the criteria established by VA.  
Further, this examiner did not provide an opinion regarding 
the etiology of the Veteran's hearing loss and tinnitus.  In 
light of his inservice occupation and the Veteran's comments 
regarding his history of hearing loss and tinnitus, a VA 
examination should be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided recent 
treatment for his hearing loss and 
tinnitus.  When the requested information 
and any necessary authorizations have been 
received, the RO/AMC should request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained.  

2.  The RO/AMC shall request the VA Kansas 
City (Heartland West) medical facility to 
furnish copies of any additional medical 
records including audiogram reports from 
the November 2008 examination.

3.  The RO/AMC shall schedule the Veteran 
for the appropriate VA examination to 
determine the nature and etiology of his 
hearing loss and tinnitus.  The Veteran's 
complete claims file must be made 
available to the examiner.  A complete 
inservice and post service occupational 
survey should be taken.  The examiner 
should provide opinion as to whether the 
Veteran's tinnitus or hearing loss are at 
least as likely as not (that is, a 
probability of 50 percent or better) 
related to his period of active service.  
In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


